Citation Nr: 1741749	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a hearing before a Veterans Law Judge in April 2013; in July 2017, the Veteran was informed that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and that he had the option of having another hearing before a different VLJ; in response, the Veteran indicated that he did not wish to appear at another Board hearing.  This matter was previously remanded by the Board in April 2015, and again in May 2016.

The issue of service connection for a right shoulder condition has been raised by the record during the April 2013 Board hearing, and was previously referred by the Board in April 2015 and May 2016, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination for shoulder and arm conditions in February 2016, and was diagnosed with left shoulder osteoarthritis.  The VA examiner noted that the Veteran claimed that he injured his left shoulder in 1978 during a football game and again in 1979 in a training exercise.  The examiner further noted that the Veteran reported that he had "a high tolerance for pain, therefore never really had that whole lot of left shoulder pain until about 4-5 years, when [he] told the VA doc[.]"  Ultimately, the VA examiner concluded that the Veteran's "current Left Shoulder condition is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's military service[.]".  In support of that opinion, the examiner noted that while the Veteran's service treatment records showed a diagnoses of a clavicular fracture at the AC joint in October 1977, the examiner stated there was "NO objective evidence of chronicity in military service or shortly after discharge from military service[,]" attributing the Veteran's left shoulder osteoarthritis to the natural aging process.   

However, the VA examiner did not address the Veteran's previous statements regarding continuity of symptomatology, and apparently dismissed them because they were not corroborated by contemporaneous objective medical evidence.  In his April 2013 Board hearing, the Veteran stated that after his clavicle injury, he made frequent visits to the infirmary, where he would simply be given medication.  Additionally, the Veteran indicated that he continued to seek treatment after service, stating that he "was going back and forth to the chiropractor for a long time and having to be adjusted because it just kept popping and popping out and not being able to, to maintain less pain."  

The Board notes that the Veteran is competent to report observable symptoms such as pain.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  Additionally, the Board notes that the available service treatment records document that the Veteran sought treatment for a stiff neck and tenderness of the trapezius muscles, in March 1984, which was diagnosed as a bilateral strain of the trapezius muscle.  Because the VA examiner failed to address all relevant evidence of record, the Board finds that the February 2016 VA examination is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, any other private and VA treatment records not already associated with the claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the private treatment from a chiropractor that he testified about in his Board hearing.  After securing the necessary releases, attempt to obtain and associate treatment records with the claims file.   

2.  Then, schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of his claimed left shoulder disability, to include osteoarthritis.  The entire claims file must be reviewed by the examiner.  

Based on a review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability is related to his active service or any incident therein.

The examiner should specifically address the Veteran's service treatment records, to include treatment of his October 1977 shoulder injury and his March 1984 complaints of neck discomfort, evaluated as a bilateral trapezius strain.  Additionally, the examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

The examination report must include a complete rationale for all opinions expressed.

3.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




